Citation Nr: 1128490	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for nephropathy as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for residuals of a right ankle fracture as secondary to peripheral neuropathy of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to December 1968.  These matters are before the Board of Veterans' Appeals on appeal from a January 2006 rating decision by the Cleveland, Ohio Department of Veterans' Affairs (VA) Regional Office (RO).  In July 2007, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In November 2007, these matters (and six others) were remanded for additional development.  A September 2009 rating decision granted service connection for bilateral lower extremity peripheral neuropathy, coronary artery disease, peripheral vascular disease of both legs, and hypertension, all as secondary to service-connected diabetes mellitus.    

In a November 2007 statement, the Veteran appears to be raising a claim for entitlement to service connection for prostatitis.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for nephropathy as secondary to service-connected diabetes mellitus service connection for residuals of right ankle fracture as secondary to right leg peripheral neuropathy are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




FINDING OF FACT

The Veteran is reasonably shown to have erectile dysfunction as a complication of his service- connected diabetes mellitus and hypertension. 


CONCLUSION OF LAW

Secondary service connection for erectile dysfunction, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as this decision allows the matter addressed on the merits there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3)  competent evidence of a nexus between the two.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken  leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus  specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records are silent regarding erectile dysfunction.

Private treatment records of J. A., M.D. from 1997 to October 2004 do not show treatment for erectile dysfunction.

VA treatment records from June to October 2005, include a June 2005 notation that the Veteran reported symptoms of erectile dysfunction for the last 5 years.  He reported that he tried Cialis and that he was able to achieve half of an erection.  The examiner attributed the Veteran's erectile dysfunction to the service-connected diabetes mellitus.  

In a June 2005 letter, Dr. J. A. stated, in part, that the Veteran's erectile dysfunction is a complication of his service-connected diabetes mellitus.

On December 2005 VA examination, it was noted that the Veteran reported he has had erectile dysfunction since 1997.  The examiner found that the Veteran's erectile dysfunction was unrelated to his service-connected diabetes mellitus because it developed at the same time that the diabetes mellitus was diagnosed.

On July 2009 VA urology examination, the Veteran reported erectile dysfunction started about 1999.  He reported that Levitra and Viagra were not successful in treating his erectile dysfunction.  The Veteran also reported some pain with ejaculation.  The examiner noted that the Veteran started taking antihypertensive medications nearly the same time that diabetes was diagnosed.  Erectile dysfunction was diagnosed.  The examiner opined:

"Erectile dysfunction started at some point between 1997 and 1999 based upon historical accounts from the Veteran.  There are other issues that may be contributory factors, which would include hypertension and antihypertensives, as well as his chronic prostatitis condition.  Therefore, I am not able to state with at least 50 percent assurance that erectile dysfunction is related to diabetes mellitus that was diagnosed in approximately 1997."

Erectile dysfunction was not noted in service, and there is no evidence (or indeed allegation) that it is somehow directly related to the Veteran's service.  The Veteran's theory of entitlement to service connection for erectile dysfunction is essentially one of secondary service connection.  There are three basic requirements for substantiating a claim of secondary service connection:  (i) There must be evidence of current disability [i.e., for which service connection is sought]; (ii) there must be disability that is already service-connected; and (iii) there must be competent evidence that the disability that is already service-connected either caused or aggravated the disability for which secondary service-connection is sought.

Notations in the record reflect that the Veteran has provided a history of erectile dysfunction; while the history has been somewhat inconsistent, it appears that treatment providers have accepted the Veteran's lay reports of erectile dysfunction; and the Board finds no reason to discount them.  Whether or not he can maintain an erection is something capable of lay observation.   See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007). 

The record reflects that the Veteran has service connected diabetes and hypertension.  The remaining question is whether or not the erectile dysfunction is related to those diseases.  The competent (medical) evidence of record includes a June 2005 VA treatment record that indicates that the Veteran's erectile dysfunction appears to be related to his service-connected diabetes mellitus; a June 2005 statement from the Veteran's private physician which notes that the Veteran's erectile dysfunction is a complication of his service-connected diabetes mellitus; and the opinion offered by the July 2009 VA examiner, who indicated that in addition to diabetes mellitus being a contributory factor for erectile dysfunction; hypertension (as well as medications for such) is also a factor.  While the examiner noted that she could not (with 50 percent assurance) attribute the Veteran's erectile dysfunction to the service-connected diabetes mellitus, the Board finds that the overall medical evidence reasonably supports that erectile dysfunction is a complication of the Veteran's service-connected diabetes mellitus and/or hypertension.

Accordingly, all the requirements for establishing secondary service connection are met, and service connection for erectile dysfunction is warranted.   

ORDER

Service connection for erectile dysfunction is granted.


REMAND

In the November 2007 Board remand, the RO was instructed to obtain an opinion as to whether or not the Veteran's residuals of a right ankle fracture were related to his right lower extremity peripheral neuropathy, if peripheral neuropathy were found to be related to the service-connected diabetes mellitus.  As noted, a September 2009 rating decision granted service connection for bilateral lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus.  An opinion as to whether or not the Veteran's right ankle fracture residuals were related to the service-connected peripheral neuropathy was not obtained.

The Board's remand also instructed the RO that if records from Dr. J. A. showed claimed disabilities, to include any nephropathy, an opinion as to whether or not the nephropathy was related to the Veteran's service-connected diabetes mellitus was to be secured.  Treatment records (private and VA) include a December 2001 letter from Dr. J. A. which notes "diabetic proteinuria which is the precursor to diabetic nephropathy"; August and October 2004 laboratory reports which seem to suggest chronic kidney disease; and an October 2005 VA record which notes diabetes mellitus with nephropathy.  The RO has not secured an opinion regarding a nexus between the Veteran's apparent kidney disorder and his diabetes mellitus.

Because action ordered in the Board's November 2007 Remand was not completed in its entirety, these matters must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Finally, at the Travel Board hearing the Veteran testified that in May 2007 (two months prior to the July 2007 hearing) a VA provider treated him for a kidney disorder.  Thus, he has identified pertinent VA treatment records, which are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since December 2005) clinical records of any (and all) VA treatment the Veteran has received for residuals of a right ankle fracture, diabetes, and a kidney condition.  

2. The RO should then arrange for the Veteran to be examined by an appropriate physician(s) to determine whether his right ankle fracture residuals are related to (was caused or aggravated by) his service-connected right leg peripheral neuropathy; and whether or not any kidney disorder, to include nephropathy, is related to the service-connected diabetes mellitus.  His claims file must be reviewed by the examiner(s) in conjunction with the examination, and any indicated studies or tests should be accomplished.  All clinical findings should be reported in detail.  Based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's right ankle fracture residuals were caused or aggravated (i.e., chronically worsened) by his service-connected right leg peripheral neuropathy?  
(b) Is it as least as likely as not (50 percent or better probability) that the Veteran's kidney disorder is related to his service-connected diabetes mellitus?

The examiner must explain the rationale for all opinions.

3. The RO should ensure that all development sought above is completed (all questions posed are answered), and then re-adjudicate the matters on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


